Citation Nr: 0313910
Decision Date: 06/25/03	Archive Date: 08/07/03

DOCKET NO. 98-19 213               DATE JUN 25, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUE

Entitlement to waiver of recovery of an overpayment of indebtedness
in the amount of $41,009.00.

REPRESENTATION

Appellant represented by: Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

REMAND

The veteran served on active duty from July 1943 to December 1945.
He died in January 1967, and the appellant was found to have been
his legal spouse at the time of his death.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from an April 1998 decision by the Department of Veterans
Affairs (VA) Regional Office (RO) Committee on Waivers and
Compromises (Committee) in Portland, Oregon, which denied the
appellant's request for waiver of an overpayment created by the
termination of her nonservice- connected death pension benefits
retroactive to March 1, 1990.

The Board in a February 1999 decision determined that the
overpayment of $41,009.00 was properly created, and not the result
of misrepresentation or bad faith on the part of the appellant. The
Board also remanded the issue for additional development including
another review by the Committee on Waivers and Compromises.

The appellant was requested by letters dated in June 2000, to
submit a current financial status report. She did not respond to
this request. In a January 2003 letter the RO again requested this
financial information. This letter was returned as undeliverable.

Subsequently in January 2003, the Committee found that it would be
not against equity and good conscience to require repayment of the
debt.

On November 9, 2000, the Veterans Claims Assistance Act of 2000
(VCAA), Pub. L. No. 1106-475, 114 Stat. 2096 (2000) (codified as
amended at 38 U.S.C.A. 5102,

- 2 -

5103, 5103A, 5107 (West 2002)) became law. This law redefined the
obligations of VA with respect to the duty to assist and included
an enhanced duty to notify a claimant as to the information and
evidence necessary to substantiate a claim for VA benefits.

After the case was transferred to the Board by the RO in February
2003, the Board sent the appellant a letter dated in March 2003
advising her of VA's duty under the VCAA with respect to the duty
to assist and to notify a claimant as to the information and
evidence necessary to substantiate a claim for VA benefits.

Since undertaking the aforementioned development, the United States
Court of Appeals for the Federal Circuit invalidated provisions of
38 C.F.R. 19.9(a)(2), and (a)(2)(ii). See Disabled American
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003). These
provisions allowed the Board to develop evidence and take action to
correct a missing or defective VCAA duty to notify letter as
required by 38 U.S.C. 5103(a) and 38 C.F.R. 3.159(b)(1). The Board
no longer has authority to notify the appellant of the applicable
provisions of VCAA, including what evidence is needed to support
the claim, what evidence VA will develop, and what evidence the
appellant must furnish.

Because of the court decision in Disabled American Veterans v.
Secretary Of Veterans Affairs, supra, a remand in this case is
required. Accordingly, this case is REMANDED for the following:

The RO must review the claims file and ensure that all notification
and development action required by 38 U.S.C.A. 5102, 5103, and
5103A (West 2002) are fully complied with and satisfied. See also
38 C.F.R. 3.159 (2002). Particularly, the RO must notify the

- 3 -

appellant of the applicable provisions of VCAA, including what
evidence is needed to support the claim, what evidence VA will
develop, and what evidence the appellant must furnish.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12, Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

CHRISTOPHER J. GEARIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

- 4 -

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 5 - 



